DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of claim 9, claims 9-16 as currently amended, in the reply filed on 07/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 have been cancelled by the amendment filed with the Response.

Claim Rejections - 35 USC § 112
Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claims 9-16: 
Claim 9 recites the limitations “a cutting a shaping step of cutting a first shaped product or an intermediate component formed…” in lines 3-5 and “shaping a shaped object different from the first shaped product and the intermediate component” in lines 6-7. However, it is unclear if the “shaping” step is intended as a separate step as the cutting and shaping step. Cutting in itself will “shape” and object to be different than the original and “shaping” will results in a similar issue. 
Claims 10-16 are rejected as depending from an indefinite claim. 

In reference to claims 14-16:
Claim 14 recites the limitation “a cutting step of cutting” in line 5. However, it is unclear if this is intended as a separate step from the “cutting and shaping step of cutting” in parent claim 9 line 3. For the purposes of examination, the cutting step of claim 14 is interpreted as including the cutting and shaping step of claim 9, e.g. claim 14 is met by a single cutting step.
Claims 15 and 16 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janson (US9902115).

In reference to claim 9:
Janson discloses a shaped object manufacturing method (abstract, col 5 ln 36-64) comprising: 
a cutting and shaping step of cutting a first shaped product or an intermediate component formed by adding a shaping material to the first shaped product on a stage (col 5 ln 65-col 6 ln 56), and 
shaping a shaped object different from the first shaped product and the intermediate component (col 5 ln 65-col 6 ln 56)(CNC machining is interpreted as “cutting” as the bits used are sharpened and cut chips from the material).

In reference to claim 11:
In addition to the discussion of claim 9, above, Janson further discloses further comprising: 
a discharging step of discharging the shaping material to the first shaped product on the stage to form the intermediate component (col 5 ln 65-col 6 ln 56).

In reference to claim 12:
In addition to the discussion of claim 9, above, Janson further discloses further comprising: a discharging step of discharging the shaping material to the stage by a discharge unit, the discharge unit including a plasticizing unit configured to plasticize at least a part of a material to generate the shaping material (col 6 ln 16-24; Fig. 9; claims 9-10), and 
in the cutting and shaping step, the material is a reusable material, which is shaped into the shaped object (col 6 ln 53-56).

In reference to claim 14:
In addition to the discussion of claim 12, above, Janson further discloses wherein the discharging step further comprises plasticizing the reusable material and discharging the plasticized reusable material to the stage (col 6 ln 43-51)(extrusion of blocks for CNC machining), and 
a cutting step of cutting a part of the plasticized reusable material discharged onto the stage to shape a second shaped product different from the first shaped product (col 6 ln 43-51)(extrusion of blocks for CNC machining).

In reference to claim 15:
In addition to the discussion of claim 14, above, Janson further discloses further comprising: a transporting step of transporting the reusable material from the stage to the plasticizing unit by a transport unit (col 4 ln 20-32, col 5 ln 29-35).

In reference to claim 16:
In addition to the discussion of claim 14, above, Janson further discloses further comprising: a selecting step of selecting a size of the reusable material by a selecting unit (col 1 ln 43-60)(The grinder “for grinding the meltable material into a grain, powder, shredded filament, and/or shards” is interpreted as selecting the size of the reusable material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson as applied to claim 1, above, and further in view of Nielsen-Cole (US20200139693 – hereinafter NC).
In addition to the discussion of claim 9, above, Janson further discloses wherein the first shaped product is a molding die used in an injection molding device and, and the intermediate component is formed by adding the shaping material to the molding die (col 4 ln 15-19, col 5 ln 52-64). 
While it appears Janson may disclose, to a person having ordinary skill in the art, using the additive manufacturing system to produce the injection molding cast which contains a thermoplastic resin, this is unclear. As such, Janson does not disclose wherein the molding die contains a thermoplastic resin. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, NC discloses an extrusion based additive manufacturing and injection molding method (abstract; Fig. 16B). NC discloses forming a mold from a thermoplastic material (para 0057) and filling the mold with a thermoplastic (para 0059). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Janson with the mold and fill method of NC because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the produced product has external surface shapes produced by the mold.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson as applied to claim 12, above, and further in view of Rzadkowski (US20210394441).
In addition to the discussion of claim 12, above, Janson further discloses wherein the plasticizing unit includes a rotor having a groove forming surface in which a groove is formed (drill bit 64 in Fig. 9), a barrel having a facing surface facing the groove forming surface (Fig. 9, extruder funnel 66), and a heater for heating the material supplied (col 6 ln 24-35; claim 10).
Janson fails to disclose the facing surface having a communication hole formed in the facing surface or the heater configured to heat the material supplied between the rotor and the barrel. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Rzadkowski teaches an extrusion based method for additive manufacturing using recycled plastics (para 0035). Rzadkowski further discloses wherein the facing surface has a communication hole formed in the facing surface (Fig. 1 showing pellets 1 passing through a communication hole and into the barrel) and the heater is configured to heat the material supplied between the rotor and the barrel (Fig. 2 showing heaters 105). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modified the method of Janson with the material feed and heating method of Rzadkowski because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the recycled material is fed, heated, and extruded using a known method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Owada (US20040089980)
Schroeder (US20190217532).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742